[Invesco letterhead]






















October 10, 2011




Mr G. Mark Armour
46 Warrick Street
Ascot Vale, VIC 3032




Dear Mark,


On behalf of Invesco and on the terms contained in this letter, I am pleased to
confirm the transfer of your employment from Invesco US (Invesco Advisors, Inc.)
to Invesco Asset Management Australia (Holdings) Limited (ACN 003 397 573), an
indirect wholly-owned subsidiary of Invesco Ltd.


The remainder of this letter, together with the enclosed Appendices, forms the
contractual part of your employment terms and conditions. If you have any
queries on the content, please do not hesitate to contact me or Jeanine Parker.
  
Employer: Your contract of employment is with Invesco Asset Management Australia
(Holdings) Limited, (“Invesco” or the “Company”). As an employee of Invesco you
may be required to provide services to any entities which are subsidiaries of
Invesco Ltd.


Duties: Invesco will employ you to perform the duties of Senior Managing
Director and Head of Invesco Institutional, based in the State of Victoria. Your
direct manager is Marty Flanagan, President and CEO. You will also be required
to perform such other duties and responsibilities as Invesco may require from
time to time in accordance with its business needs. As a consequence, your
reporting responsibility and/or position title may be altered. If this occurs,
your remuneration and other benefits under this contract will not change without
your consent.


Date of Transfer of Employment: The effective transfer date of your employment
to the Company will be 1st September, 2011.


The Company will recognize continuity of your service and your employment
commencement date at Invesco will be deemed as 2nd September, 2002.


Hours of Work: It is expected that you will work during Invesco’s business hours
and at such times and for such hours as are necessary for the satisfactory
completion of your work. Your remuneration has been set to reflect this and
accordingly you will not be eligible for overtime.


Remuneration: Your Total Employment Cost (TEC) will be at the rate of $A 425,000
per annum including Superannuation (see paragraph below re Superannuation).


Also, on occasions in the past, bonuses have been paid to reward individual
performance and this practice will continue at the sole discretion of the
Company.


Payment of salary will be on the 15th of each month, being two weeks in arrears
and two weeks in advance. Your salary will be paid by direct deposit to your
nominated bank account.


--------------------------------------------------------------------------------








Benefits: The employment benefits applicable to you in this position are set out
in Schedule A to this letter.


Superannuation: The Company will pay superannuation contributions on your
behalf, equal to 9% of your base salary in accordance with current
Superannuation Guarantee Act. By arrangement with the Company you may elect to
vary the contribution amount within the range of the legislated Concessional
Contributions Cap. These contributions will be paid to any complying
superannuation fund of your choice. If you do not nominate a complying fund,
contributions will automatically be paid to the Company’s nominated default
fund, which is currently the Asgard Employee Superannuation Account. The Finance
Manager will contact you to determine your superannuation requirements.


Tax Consultancy Service: The Company will pay for the following tax consultancy
services:
•
Annual consultation with Deloitte and

â€¢
Preparation of your tax returns during the time that you have taxes due in the
United States as well as Australia;



The Company will not pay for personal financial tax planning or ad hoc personal
tax inquiries.  You are obligated to keep accurate records of personal/private
income and deductions, as well as any other items advised by Deloitte as being
necessary for tax reporting.  You will be responsible for timely and accurate
completion of Deloitte’s tax questionnaires that are used for the preparation of
tax returns.


Return of Company Property


On termination of your employment you will immediately deliver up to Invesco all
Confidential Information and all books, documents, papers, materials, credit
cards, motor vehicles, software and computers, security cards, keys and other
property of Invesco which may then be in your possession, power or control.


Set‑Off


On termination of your employment, you authorise Invesco to set‑off against and
deduct from any amounts payable to you, any amount owed by you to Invesco for
any reason.




Retrenchment: If your employment is terminated on the grounds of redundancy, you
will receive retrenchment benefits in accordance with the terms of the
retrenchment policy applicable to Invesco’s employees at the time, except that
the payment in respect of notice will not be less than the Notice Period.


Suspension: Invesco may suspend you, or require you to remain at home, on full
pay for any period if it considers it is in its best interests to do so.


Policies: You are required to comply with the Company’s policies and procedures,
as established and varied from time to time, and must keep yourself informed of
all such policy changes. For the purpose of clarification, these policies and
procedures do not form part of your contract of employment with the Company,
however they do constitute lawful and reasonable requests with which you must
comply.


Employment Provisions: Your employment with Invesco is additionally governed by
§§5 and 6 of the terms and conditions of your most recent outstanding Restricted
Stock Unit Award Agreement, or similar equity award agreement (together with any
similar provisions in future equity award agreements, the “Employment
Provisions”). The Employment Provisions in effect from time to time (or, in the
event that all equity awards shall have vested and no award agreements remain
outstanding, the Employment Provisions contained in the last equity award to
vest) are hereby incorporated by reference and made a part of this agreement.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Employment Provisions.


  




--------------------------------------------------------------------------------


Entire Agreement: Except for the Employment Provisions, this letter supersedes
and excludes any prior understanding or agreement between you and Invesco.


Severability: If any term, clause or sub-clause of this letter is or becomes
illegal, invalid or unenforceable, it will be severed and none of the remaining
terms, clauses or sub-clauses will be affected.


Applicable Law: The law of the State of Victoria will govern this letter.


Please feel free to let me know if you have any questions regarding this letter.




Yours Sincerely,
Invesco Asset Management Holdings (Australia) Limited










Washington Dender
Head of Human Resources
Invesco Ltd.






Attachments:     Schedule of Benefits
Superannuation Booklet




















[Signatures continued on following page]




--------------------------------------------------------------------------------




I acknowledge having received and read this letter and each of its attachments
and I accept on the terms set out in this letter.








___________________________________        __________________________
G. Mark Armour                    Date




Please note that by accepting this offer you hereby explicitly consent to the
Company collecting, holding and processing data relating to you. The Company
will only process such data when it is necessary to do so for legitimate
business purposes.


If you agree to the above terms, please sign this letter and return it to Joanne
Key, Head of Human Resources, Australia, Level 26, 333 Collins Street,
Melbourne, VIC 3000, at your earliest convenience
















































































SCHEDULE A




--------------------------------------------------------------------------------


SCHEDULE OF BENEFITS






NAME            G. Mark Armour


POSITION        Senior Managing Director & Head of Invesco Institutional



--------------------------------------------------------------------------------



These benefits apply subject to the variations contained in the covering letter.
Full details of the benefits and conditions are available from the Human
Resources Department.


Annual Leave


You will accrue annual leave at the rate of 25 days for each 12 months of
service. You may take annual leave only at times approved by Invesco.


All the provisions of the Australian Fair Pay and Condition Standard concerning
annual leave apply.


Personal Leave


You are entitled to 10 days paid personal/carer’s leave for each year of
service. The leave is for absences from work:


(a)
due to personal illness or injury (sick leave); or

(b)
for the purpose of providing care or support to a member of your immediate
family or household who requires your care and support because of illness or
injury or an unexpected emergency affecting him or her (carer’s leave).



Personal leave accrues on a pro-rata basis and is cumulative but is not paid out
on termination of employment.


You may also take up to 2 days unpaid carer’s leave for each permissible
occasion providing you have exhausted all of your paid personal/carer’s leave
entitlements.


All the provisions of the Australian Fair Pay and Conditions Standard concerning
personal/carer’s leave apply.


Compassionate Leave


You are entitled to 2 days paid compassionate leave:


(a)
to spend time with a member of your immediate family or household who has an
illness or injury that poses a serious threat to their life; or

(b)
in the event of the death of a member of your immediate family or household.



All the provisions of the Australian Fair Pay and Conditions Standard concerning
compassionate leave apply.


Long Service Leave


Long service leave will be granted in accordance with the relevant legislation
in the State in which you are based.


Other Leave


Provisions with respect to other leave will be in accordance with policies
issued by Invesco from time to time and subject to the Australian Fair Pay and
Conditions Standard (if applicable).


Group Insurances




--------------------------------------------------------------------------------


Invesco provides a comprehensive Salary Continuance and Group Life Insurance
policy for all current employees who have completed their qualifying period,
subject in some cases to the employee fulfilling underwriting requirements (in
this event the Human Resources Department will contact you). Full details of
both of these insurance policies are available from the Human Resources
Department.


Car Parking


When visiting the Melbourne office you can use the car parking facilities under
the building and pay the casual rate on your AMEX.


Health Insurance


In addition to your TEC, you will receive comprehensive medical cover for
yourself and your family. This includes dependants up to age 21 years, or 25
years for full time students. HBA provides the cover. Full details will be
provided to you by Human Resources.




Contact and Entertainment Expenses


Contact and entertainment expenses which are business related and of benefit to
Invesco will be reimbursed directly to your nominated bank account at Invesco’s
discretion.


Remuneration Packaging Options


Invesco provides a range of remuneration packaging options in order to ensure
that flexibility is provided to our employees. All remuneration packaging
options are optional. Invesco recommends that employees seek independent
financial advice prior to entering into salary sacrifice arrangements.




Benefit Type


Description of Benefit


Superannuation Salary Sacrifice


In addition to the statutory superannuation contributions made by the Company,
you can elect to contribute a higher percentage of salary through your pre-tax
remuneration.


Novated Vehicle Lease


Invesco provides all employees with the option to enter into a Novated Lease. A
Novated Lease is a motor vehicle leasing agreement between a leasing company,
the employee and the company. Please refer to the enclosed Novated Lease
Information Pack for further details.





